Mr. Chief Justice Walker delivered the opinion of the Court: The only purpose of original process is to bring parties into court. And when the defendant enters his appearance, the object is accomplished, and it is not material whether the summons issued in the case was defective or not, or even whether it is ever issued. By an appearance to the action, the court acquires jurisdiction of the person of defendant as fully as it can be had by summons, with proper service. When he appears in the case it is an admission that he has been duly served, or that he waives service; and all the proceedings of the court in the case are as valid and binding as if the process was regular and the service unobjectionable. By filing a plea in bar a full appearance was entered, which was not withdrawn by withdrawing the plea. After it was withdrawn, the appearance still remaining, plaintiff below was entitled to judgment mil dioit, at any time before another plea was filed. It is, likewise, insisted that appellee was not entitled to recover without producing a patent from the United States government, to the State of Illinois, for these premises. They being swamp lands, the title vested in the State, by the act of congress entitled “ An act to enable the State of Arkansas and other States to reclaim swamp lands within their limits,” and approved September 28th, 1850. This act fully vested the legal title of such lands as were selected and appropriated under its provisions in the State. Government may pass title to its property by enactment as effectually as by a patent. When it is transferred in the latter mode, it is in pursuance of authority.conferred upon a commissioner or agent appointed in pursuance of legislative enactment. Such agent only exercises the power conferred, and in the mode prescribed by the enactment. Such a law, in that case, is the foundation of the title, and operates as a deed or power of attorney, from the government to the agent. And if the government may confer the power upon an agent to convey, why not by enactment transfer the title to a purchaser or donee ? There is no force in this objection. The act of our legislature entitled, “ an act to dispose of swamp and overflowed lands, and to pay the expenses of selecting and surveying the same,” adopted at the session of 1852 (Sess. Laws, 178), and the amendatory act of 1854 (Laws of 2d Sess. 21), declares the evidence of title of the State shall be filed in the auditor’s office, and that he shall cause to be made out, for each of the several counties, a correct abstract or list of such lands; the correctness of which he is required to certify under the seal of his office. And it is provided that the lists so made-shall be sufficient evidence of the title of the lands therein described. The list is required to be filed in the county clerk’s-office of the proper county, and to be recorded. It is also declared that this list shall have the same force as patents issued for school lands, and duly certified copies of the same shall have the same force and effect as the original lists so filed and recorded. The production, then, of a duly certified copy of the list recorded in the county clerk’s office was, under this enactment, all that was required to show title in the State and county, and has the same force as a patent from the State for school lands. This .list was produced and read in evidence on the trial below. It is again objected, that the county could not convey by a special commissioner, appointed for that purpose, but that the deed should have been executed by the county clerk. At an ■early day in the legislation of the State, an act was adopted authorizing county courts to appoint agents to convey real estate belonging to such county. This enactment was incorporated in the revision of 1845, and remains unrepealed and in full force. But if it were doubtful whether that law conferred the power, by the act of the 16th of February, 1857 (Sess. Laws, 122), the ■county of Livingston is authorized to sell swamp and overflowed lands within its limits; and the act provides that each of the ■counties named in the act, and which was acting under township organization, may make written contracts and conveyances relating to such lands which are required to be executed by a special commissioner appointed for the purpose by the board of supervisors. The evidence shows that a special commissioner was duly appointed to sell and convey this land, and no error is discovered in admitting his deed in evidence. That deed, in connection with the legislation of congress and this State, shows ■a fee-simple title in appellee. There is no force in the objection that the evidence fails to show that the land in controversy is situated in Livingston county. That fact was sufficiently proved by the number of the section, the township, range and meridian. The finding of the jury was warranted by the evidence, and any other would have been erroneous. Ho error is perceived in this ■record, and the judgment must be affirmed. Judgment affirmed.